Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 1-2, filed 09/27/2022, with respect to the rejections under 112 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
Applicant’s arguments, see Page 1-2, filed 09/27/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1, 17 and 18 has been withdrawn. 
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9, dependent on claim 1, cites “wherein the elastic structure is selected from a rubber pad or a spring.” As Claim 1 does not cite an elastic structure there is no antecedent basis for the term elastic structure. It appears clear to the examiner that Claim 9 was intended to depend from claim 8, which introduces an elastic structure. As such Claim 9 should read: “The cement surface grinding device as claimed in claim 8, wherein the elastic structure is selected from a rubber pad or a spring.”
	Appropriate correction is required. 
Allowable Subject Matter
Regarding Claim 1, Lou (CN 10843728 A) teaches A cement surface grinding device, comprising; a center of the central disk being connected and extended upwards with a central shaft (12); 
At least one outer rotary disk (17) arranged around the central shaft (12); a bottom of the outer rotary disk being installed with a grinding sheet (18); 
A rotary frame (See figure 1) arranged above the shaft and the at least one outer rotary disk (17); the rotary frame (See Figure 1) including a connecting frame (See bottom portion of 6 where rod 5 is connected) and plurality of connecting rods (5); an upper side of the central shaft (12) being connected to a central hole (19) of a seat (bottom surface of 6) and the seat being connected to a lower side of the connecting frame (see hole in center of figure 4); an inner end of the connecting rod (5) being connected to respective outer end of the connecting frame (bottom portion of 6); an outer end of the connecting rod being connected to a respective one of the outer rotary disk (5 is connected to 17 via bearing 2); a center of the connecting frame (bottom portion of 6) being a through hole (19); each outer rotary (17) disk being formed with an outer belt wheel (3) and being formed with an connecting element (11) and; a belt (8) winding around the connecting element (11) and the outer belt wheel (3); 
Wherein in operation, the through hole of the connecting frame serves to receive an outer driving source so as to drive the connecting frame of the rotary frame to rotate and the plurality of connecting rods and the central shaft are driven to rotate rotation of the connecting frame will drive the outer rotary disks to rotate around a periphery of the central disk (Para [0046] “The trowel drive spindle of the trowel is inserted into the keyway hole 19 in the intermediate connector 6 (as shown in Figure 2), and is fixed with locking bolts, so that the connection between the device and the spindle is Reliable fixation; during operation, the trowel drive spindle of the trowel drives the device to rotate at high speed synchronously; the connecting sleeve 12 is fixedly connected and installed with the reduction box where the trowel drive spindle of the trowel is located, and welding can be used. Or bolt connection, other fixed installation methods can also be used to ensure that the connection sleeve 12 and the reduction box or similar components where the trowel drive shaft are located are firmly installed and fixed, and to ensure that the center line of the connection sleeve 12 and the trowel drive shaft. Centerlines coincide.”); by rotation of the outer rotary disks and the revolution of the outer rotary disk with respective to the central disk, the outer grind sheets are driven to grind the cement surface and the cement surface is a concrete surface in that the cement is solidified (Luo Para [0025] “During operation, the main shaft of the trowel drives the intermediate connecting piece of the device to rotate, that is, drives the entire device to rotate synchronously together, and this rotation is called revolution; and the large sprocket is connected and fixed with the reducer of the main shaft of the trowel through the sleeve. The speed reducer is fixedly installed on the frame of the trowel. Compared with the frame of the trowel, it is fixed and immobile, that is, the large sprocket is still, so the relationship between the large sprocket and the intermediate connecting piece is fixed. Relative rotation, that is to say, at this time, the whole device rotates around the large sprocket, then, at this time, the large sprocket will drive sprocket b through the chain, and a sprocket a below the sprocket b will pass through the large chain. Synchronously drive the other N-1 sprockets a to rotate, thereby driving the N groups of grinding discs installed at the bottom of the device to rotate, this rotation is called rotation; the rotation of the grinding discs synthesizes the above-mentioned compound motion of revolution and rotation to achieve high grinding and polishing. Quality and efficient work.”). 
	However, Lou does not alone or in combination explicitly teach, suggest or make obvious A central disk, the central disk being rotatable with respect to the central shaft; a bottom of the central disk being installed with a central pad and the connecting rod being detachably connected to the connecting frame while the central disk does not rotate so that the belt drive the outer wheel to rotate and thus the outer rotary disks are driven to rotate. 
	Specifically, the central disk being rotatable with respect to the central shaft; a bottom of the central disk being installed with a central pad, while the central disk does not rotate so that the belt drive the outer wheel to rotate and thus the outer rotary disks are driven to rotate. It would not be obvious to have a central pad which does not rotate, as it would be more obvious to modify Lou to have a central pad that does rotate, as not doing so would interfere with the revolution of the pads of Lou, as the central pad would have to be connected via the shaft of Lou, which is connected to the mechanism (the connection frame 6 and connecting rods 5) which connect which are driven to rotate and revolve via the rotation of the central shaft of Lou. Thus, one would only arrive at the claimed invention (see specific language of claim 1) by using improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
	Due to their dependency on claim 1, claims 2-8 and 11-19 are allowable. 
	With exception of the objection to claim 9, the Application is in condition for allowance
Conclusion
To help promote expedited prosecution of this case, the Applicant is invited to file an Authorization for Internet Communications Form (PTO-439) to authorize communication via email and/or contact the Examiner by phone to set-up an Interview to discuss clarification of any amended claim language.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spears (US 20210237220 A1) Shows a similar grinder mechanism.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723